Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Jee et al. US-20100044172.
Regarding claim 1, Jee et al. discloses a flow passage (122) formation part that forms a flow passage (at least 122a) through which a liquid flows; a valve (126) configured to control a flow of the liquid in the flow passage; a back pressure control valve (130/124) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 32); a pressing part (at least 152/153) configured to press the back pressure control valve (130/124) in a direction in which the back pressure control valve closes (fig 2, paragraphs 33-35 and 39); an operation part  (140/142) configured to push out a plunger (150) toward the pressing part in accordance with an energized state in order to press the back pressure control valve by the pressing part in the direction in which the back pressure control valve closes (paragraphs 33-39); and an accommodation part (146) that is in a tubular shape (fig 2) with one side opening end narrower (fig 2, 146 bottom) than another side opening end, forms the back pressure chamber (PC, at least similar to Applicant’s figure 4 and 68P/67), accommodates at least the valve (126) and the back pressure control valve (124/130), and includes an expansion accommodation part (at least wherein 146 includes 148, paragraph 38) extending from the one side opening end and accommodating the operation part (fig 2, 140/146).
Regarding claim 7, Jee et al. discloses a cylinder (100) containing a liquid (fig 1, paragraph 27); a piston part (109) that is connected to a rod (108) movable in an axial direction and is movable in the cylinder (101/100); a flow passage formation part (122) that forms a flow passage (at least 122a) through which the liquid flows in accordance with a movement of the piston part (paragraphs 28-38); a valve (126) configured to control a flow of the liquid in the flow passage (122a); a back pressure control valve (124/130) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 33); a pressing part (152/153) configured to press the back pressure control valve in a direction in which the back pressure control valve closes (paragraph 33-39); an operation part (140/142) configured to push out a plunger (150) toward the pressing part in accordance with an energized state in order to press the back pressure control valve by the pressing part in the direction in which the back pressure control valve closes (paragraph 39); and an accommodation part (146) that is in a tubular shape with one side opening end narrower than another side opening end (fig 2), forms the back pressure chamber (PC), accommodates at least the valve (126) and the back pressure control valve (124/130), and includes an expansion accommodation part (at least 148) extending from the one side opening end and accommodating the operation part (fig 2, 140).



Allowable Subject Matter
Claims 2-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: As to claim 2, the above cited prior art (Jee et al. ) discloses a flow passage (122) formation part that forms a flow passage (at least 122a) through which a liquid flows; a valve (126) configured to control a flow of the liquid in the flow passage; a back pressure control valve (130/124) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 32) an accommodation part (146) that is in a tubular shape (fig 2) with one side opening end narrower (fig 2, 146 bottom) than another side opening end, forms the back pressure chamber (PC), accommodates at least the valve (126) and the back pressure control valve (124/130); and a pressing part (at least 152/153) that is pressed against the back pressure control valve by an operation part that operates in accordance with an energized state. 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a pressing part that is pressed against the back pressure control valve by an operation part that operates in accordance with an energized state, wherein the pressing part includes a groove part that allows the liquid to flow between the pressing part and the accommodation part in a state in which the pressing part and the accommodation part are in contact with each other when the operation part is in a non-energized state. 
As to claim 3, the above cited prior art (Jee et al. ) discloses a flow passage (122) formation part that forms a flow passage (at least 122a) through which a liquid flows; a valve (126) configured to control a flow of the liquid in the flow passage; a back pressure control valve (130/124) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 32) an accommodation part (146) that is in a tubular shape (fig 2) with one side opening end narrower (fig 2, 146 bottom) than another side opening end, forms the back pressure chamber (PC), accommodates at least the valve (126) and the back pressure control valve (124/130).
The prior art of record, taken alone or in combination, fails to disclose or render obvious a pressing part that is pressed against the back pressure control valve by an operation part that operates in accordance with an energized state, wherein the accommodation part includes a groove part that allows the liquid to flow between the accommodation part and the pressing part in a state in which the pressing part and the accommodation part are in contact with each other when the operation part is in a non-energized state. 
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious a manufacturing method for a damping force generating mechanism comprising the steps of: preparing an accommodation part having an opening part on one end side and an expansion accommodation part extending from the opening part; preparing a back pressure control valve configured to control a pressure in a back pressure chamber, a pressing part configured to press the back pressure control valve in a direction in which the back pressure control valve closes, a back pressure chamber formation part that forms the back pressure chamber, a valve configured to control a flow of the liquid and an operation part configured to push out a plunger toward the pressing part in accordance with an energized state; inserting the pressing part from the opening part of the accommodation part; inserting the back pressure control valve from the opening part of the accommodation part; inserting the back pressure chamber formation part from the opening part of the accommodation part; inserting the valve from the opening part of the accommodation part; collectively accommodating the back pressure control valve, the back pressure chamber formation part, and the valve in the accommodation part; and inserting the operation part into the expansion accommodation part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 7, Applicant argues that Jee et al. lacks an accommodation part because the operation part (140/142) is disposed outside of element (146).  First, it is noted that limitation “accommodation part” does not necessarily require wherein one piece of structure surrounds, seats, or encircles another.  It has been interpreted that if a part can provide sufficient space or physical support, it is accommodating of another part or is an accommodation part.  
Applicant argues that the claim requires wherein operation part must be located inside of the accommodation part, however, claims 1 and 7 require that “an expansion accommodation part” in addition to the accommodation part.  It is the “expansion accommodation part” that is required to house or be disposed outside of the operation part.  As set forth above, the expansion accommodation part has been interpreted as portion 148 (at least wherein 146 includes 148, paragraph 38) wherein 148 is radially outside of 140/142/146).  
It appears that the arguments are more specific than the limitations set by the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657              

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657